JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States Tax Court and on the briefs filed by the parties. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 340'). It is
ORDERED AND ADJUDGED that the Tax Court’s imposition of sanctions on appellant Noel Spaid is affirmed. We conclude the Tax Court did not abuse its discretion in imposing sanctions for the reasons it gave in its memorandum opinion of July 12, 2002 and its supplemental memorandum opinion of May 22,2003.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41(a)(1).